LEASE (Multi-Tenant; Net) McCarthy Center BETWEEN THE IRVINE COMPANY AND CALIFORNIA MICRO DEVICES CORPORATION 701423328v1 INDEX TO LEASE ARTICLE I.BASIC LEASE PROVISIONS ARTICLE II.PREMISES SECTION 2.1. LEASED PREMISES 3 SECTION 2.2. ACCEPTANCE OF PREMISES 3 SECTION 2.3. BUILDING NAME AND ADDRESS 3 SECTION 2.4. RIGHT OF FIRST OFFER 3 ARTICLE III.TERM SECTION 3.1. GENERAL 4 SECTION 3.2. RIGHT TO EXTEND THIS LEASE 4 ARTICLE IV.RENT AND OPERATING EXPENSES SECTION 4.1. BASIC RENT 5 SECTION 4.2. OPERATING EXPENSES 5 SECTION 4.3. SECURITY DEPOSIT 7 ARTICLE V.USES7 SECTION 5.1. USE7 SECTION 5.2. SIGNS 8 SECTION 5.3. HAZARDOUS MATERIALS 8 ARTICLE VI.COMMON AREAS; SERVICES SECTION 6.1. UTILITIES AND SERVICES 10 SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS10 SECTION 6.3. USE OF COMMON AREAS 10 SECTION 6.4. PARKING 10 SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD 10 ARTICLE VII.MAINTAINING THE PREMISES SECTION 7.1. TENANT'S MAINTENANCE AND REPAIR 10 SECTION 7.2. LANDLORD'S MAINTENANCE AND REPAIR 11 SECTION 7.3. ALTERATIONS 11 SECTION 7.4. MECHANIC'S LIENS 12 SECTION 7.5. ENTRY AND INSPECTION 12 SECTION 7.6. SPACE PLANNING AND SUBSTITUTION 12 ARTICLE VIII.TAXES AND ASSESSMENTS ON TENANT'S PROPERTY ARTICLE IX.ASSIGNMENT AND SUBLETTING SECTION 9.1. RIGHTS OF PARTIES 13 SECTION 9.2. EFFECT OF TRANSFER 14 SECTION 9.3. SUBLEASE REQUIREMENTS 14 SECTION 9.4. CERTAIN TRANSFERS 15 ARTICLE X.INSURANCE AND INDEMNITY SECTION 10.1. TENANT'S INSURANCE 15 SECTION 10.2. LANDLORD'S INSURANCE 15 SECTION 10.3. TENANT'S INDEMNITY 15 SECTION 10.4. LANDLORD'S NONLIABILITY 16 SECTION 10.5. WAIVER OF SUBROGATION 16 ARTICLE XI.DAMAGE OR DESTRUCTION SECTION 11.1. RESTORATION 16 SECTION 11.2. LEASE GOVERNS 17 ARTICLE XII.EMINENT DOMAIN SECTION 12.1. TOTAL OR PARTIAL TAKING 17 SECTION 12.2. TEMPORARY TAKING 18 SECTION 12.3. TAKING OF PARKING AREA 18 ARTICLE XIII.SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS SECTION 13.1. SUBORDINATION 18 SECTION 13.2. ESTOPPEL CERTIFICATE 18 SECTION 13.3. FINANCIALS 18 ARTICLE XIV.EVENTS OF DEFAULT AND REMEDIES SECTION 14.1. TENANT'S DEFAULTS 19 SECTION 14.2. LANDLORD'S REMEDIES 20 May 5, 2005 701423328v1 SECTION 14.3. LATE PAYMENTS 21 SECTION 14.4. RIGHT OF LANDLORD TO PERFORM 21 SECTION 14.5. DEFAULT BY LANDLORD 21 SECTION 14.6. EXPENSES AND LEGAL FEES 22 SECTION 14.7. WAIVER OF JURY TRIAL 22 SECTION 14.8. SATISFACTION OF JUDGMENT 22 ARTICLE XV.END OF TERM SECTION 15.1. HOLDING OVER 22 SECTION 15.2. MERGER ON TERMINATION 22 SECTION 15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY 22 ARTICLE XVI.PAYMENTS AND NOTICES ARTICLE XVII.RULES AND REGULATIONS ARTICLE XVIII.BROKER'S COMMISSION ARTICLE XIX.TRANSFER OF LANDLORD'S INTEREST ARTICLE XX.INTERPRETATION SECTION 20.1. GENDER AND NUMBER 24 SECTION 20.2. HEADINGS 24 SECTION 20.3. JOINT AND SEVERAL LIABILITY 24 SECTION 20.4. SUCCESSORS 24 SECTION 20.5. TIME OF ESSENCE 24 SECTION 20.6. CONTROLLING LAW/VENUE 24 SECTION 20.7. SEVERABILITY 24 SECTION 20.8. WAIVER AND CUMULATIVE REMEDIES 24 SECTION 20.9. INABILITY TO PERFORM 24 SECTION 20.10. ENTIRE AGREEMENT 24 SECTION 20.11. QUIET ENJOYMENT 25 SECTION 20.12. SURVIVAL 25 SECTION 20.13. INTERPRETATION 25 ARTICLE XXI.EXECUTION AND RECORDING SECTION 21.1. COUNTERPARTS 25 SECTION 21.2.CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER 25 SECTION 21.4. RECORDING 25 SECTION 21.5. AMENDMENTS 25 SECTION 21.6. EXECUTED COPY 25 SECTION 21.7. ATTACHMENTS 25 ARTICLE XXII.MISCELLANEOUS SECTION 22.1. NONDISCLOSURE OF LEASE TERMS 26 SECTION 22.2. GUARANTY 26 SECTION 22.3. CHANGES REQUESTED BY LENDER 26 SECTION 22.4. MORTGAGEE PROTECTION 26 SECTION 22.5. COVENANTS AND CONDITIONS 26 SECTION 22.6. SECURITY MEASURES 26 SECTION 22.7. MOVING ALLOWANCE 26 EXHIBITS Exhibit ADescription of Premises Exhibit BEnvironmental Questionnaire Exhibit CLandlord's Disclosures Exhibit DInsurance Requirements Exhibit ERules and Regulations Exhibit XWork Letter Exhibit YProject
